PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
2United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/167,256
Filing Date: 29 Jan 2014
Appellant(s): UNGSTRUP et al.



__________________
David J. Cushing
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04 December 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of the claims under 35 U.S.C. 112, first paragraph, has been withdrawn. The rejection of claim 22 under 35 U.S.C. 112, fourth paragraph, has been withdrawn.
(2) Response to Argument
	Appellant notes on page 6 of the Appeal Brief that each of actions (1)-(3) recited in claim 1 (the providing step, the soliciting step, and the identifying step) is performed by the claimed EEG stimuli controller in the hearing aid. The Office notes that claim 1 only requires the EEG stimuli controller to perform at least one of the actions. As such, the cited prior art only need teach an EEG stimuli controller configured to perform one of the actions. The Office relied on Kidmose et al.’681 to teach the third action for claim 1, identifying a potentially stimulus-creating ambient sound picked up by said microphone.
	Appellant states at the bottom of page 6 of the Appeal Brief that the claim requires that the hearing aid estimate a hearing threshold based on an analysis of the EEG signal picked up in relation to the established EEG stimulus. The Office notes that, as discussed in the last paragraph of page 4 of the Final Office action mailed out 04 December 2019, Kidmose et al.’681 teaches modifying operation of its hearing aid based on a hearing threshold measurement (page 5, line 26 – page 6, line 1), the hearing threshold measurement being known in the art to be determined by generating a test acoustic stimulus signal to a user and detecting a brain wave (EEG) response to the test acoustic stimulus (page 1, line 30 – page 2, line 2, and page 3, line 29 – page 4, line 7: an auditory brainstem response and an auditory steady 
	Appellant asserts at the top of page 7 of the Appeal Brief that the Office agrees that Kidmose does not teach action (1). The Office agrees.
	Appellant then makes arguments regarding action (2). As the Office is relying on action (3) for the rejection of claim 1, Appellant’s arguments regarding action (2) will not be addressed with regard to claim 1.
	Regarding the use of Kidmose et al.’681 to teach action (3), the Office would like to make clear that “identifying a potentially stimulus-creating ambient sound picked up by said microphone” means “identifying an ambient sound picked up by said microphone that potentially creates a response in the user’s EEG waveform”. The ambient sound does not create a stimulus; it is a stimulus that creates a response in the user’s EEG. Appellant argues on page 7 of the Appeal Brief that there is no suggestion anywhere in Kidmose that something in the hearing aid identify a potentially stimulus-creating ambient sound. The Office respectfully disagrees. As noted in the Conclusion section of the previously mentioned Final Office action, the only signal processing circuitry disclosed in Kidmose et al.’681 is signal processing circuitry within the hearing aid (see Figures 8, 9a, and 9b). The “Hearing Aid Signal Processing” module shown in the Figures is the EEG stimuli controller of the claims. Any processing and analyzing that is performed by Kidmose et al.’681 is performed by its signal processing module. Kidmose et al.’681 explicitly teaches that “means for modifying the operation of the hearing aid is activated by the hearing aid upon recognizing, particularly by means of said signal processing device, a detected signal as comprising characteristics of at least one of a hearing threshold measurement, a hearing loss measurement, an attention focus measurement and a Brain-Computer Interface (BCI) action measurement” (page 5, lines 26-32). The only signal processing device of Kidmose et al.’681 is within the hearing aid itself, as shown in Figures 8, 9a, and 9b.

	Appellant’s agreement that action (3) does not require the stimulating sound to be provided or generated by the EEG stimuli controller is acknowledged. Appellant’s assertion on page 8 of the Appeal 
	Appellant argues on the bottom of page 8 of the Appeal Brief that because the music and speech sounds of Kidmose et al.’681 are generated by the Kidmose system, these are not “ambient sounds” as that term would be normally understood by one of skill in the art. Appellant’s argument is not persuasive. Appellant has not provided an explanation of what would be normally understood by one of skill in the art as an “ambient sound”. The term “ambient sound” is not clearly defined by the claim. An ambient sound is a sound in someone’s immediate environment. Sound within a sound booth is sound in the immediate environment of a test subject who is in the sound booth.
	Appellant argues on page 9 of the Appeal Brief that the stimuli controller of Kidmose et al.’681 does not have to identify ambient sounds which are potentially stimulus-creating because the stereo music and speech sounds are system-generated and the stimuli controller already knows what they are. This argument is not persuasive. As discussed above, the hearing aid of Kidmose et al.’681 identifies whether an evoked response in the test subject’s EEG waveform is in response to focusing on speech or focusing on music. This is a step of identifying a potentially stimulus-creating ambient sound. As to Appellant’s argument that the stimuli controller already knows what they are, this statement is not supported by Kidmose et al.’681. There is no teaching in Kidmose et al.’681 that its stimuli controller knows to which of the music and speech sounds the test subject is focusing. The purpose of the attention focus measurement test discussed on pages 15-19 is to determine to which of the music and speech 
	The remainder of the Appellant’s arguments on page 9 of the Appeal Brief are not persuasive. Appellant argues that the experiments described at pages 16-19 are not something that the hearing aid does all on its own, or will have to do ever outside of the sound booth. Appellant further argues that the test is simply prove that it is possible for the hearing aid to discriminate between speech and music environments. The Office respectfully disagrees. The test is not performed to simply prove that it is possible for the hearing aid to discriminate between speech and music environments. Kidmose et al.’681 explicitly teaches that results from the experiments/tests are recognized by the hearing aid itself and used, by the hearing aid, to modify its operation (page 5, lines 27-32). Second, whether or not this modification happens outside of a sound booth is irrelevant. The Appellant’s multiple assertions that the device of Kidmose et al.’681 would never be needed outside of a sound booth are not persuasive because (1) they are mere speculation, and (2) where the testing occurs bears no weight on the claimed subject matter. There is no proof that “there is never an instance in which the user will have music played into one ear and speech into the other and told to focus on one or the other” or that “There will never be a need for the hearing aid to tell the user to focus on one type of sound or the other” or “In normal usage, the hearing aid will be able to discriminate between the two types of sound, but never has to tell the user to listen to anything”.  This is all mere speculation. Finally, Appellant recognizes that the claims could be satisfied by something that happens in a testing environment. The hearing aid of Kidmose et al.’681 is used in a testing environment.
	Appellant argues on the bottom of page 9 to the top of page 10 that Kidmose et al.’681 does not ever suggest that the hearing aid is itself telling the user to focus on music or speech. First, action (3) does not require the hearing aid to tell the user to focus on music or speech. Second, the Office notes that Kidmose et al.’681 was modified to teach having the hearing aid itself provide the instructions for focusing 
	Appellant’s arguments on the remainder of page 10 through page 12 are drawn to action (2). As noted above, the Office is relying on action (3) for the rejection of claim 1.
	Appellant argues at the bottom of page 12 that the claims require that the hearing threshold be estimated based on the analysis of the EEG signal picked up in relation to the established stimulus, and that there is no way that it is possible to estimate a hearing threshold simply from playing music and speech and instructing the user to pay attention. Kidmose et al.’681 teaches estimating a hearing threshold based on an analysis of an EEG signal picked up in relation to an established EEG stimulus (page 1, line 30 – page 2, line 2, and page 4, lines 1-7). Page 5, lines 27-32 indicate that the means for modifying the operation of the hearing aid is activated by the hearing aid upon recognizing a detected signal as comprising characteristics of at least one of a hearing threshold measurement and an attention focus measurement. By using the phrase “at least one of”, Kidmose et al.’681 teaches that its hearing aid is capable of modifying its operation upon recognizing detected signals as comprising characteristics of both a hearing threshold measurement and an attention focus measurement. The same EEG stimulus established by identifying the potentially stimulus-creating ambient sound picked up by the microphone 
	Regarding Appellant’s arguments on page 12 with respect to claim 7, this argument has already been addressed. The EEG stimuli controller does need to identify the sound causing the identifiable induced EEG response.
	Appellant’s arguments regarding claim 25 require the Office to respond to the Appellant’s arguments regarding action (2) as claim 24, from which claim 25 depends, is specifically drawn to action (2). Appellant argues on page 7 of the Appeal Brief that there is no suggestion anywhere in Kidmose et al.’681 that the instruction to pay attention to one or the other (of speech or music) is given by the EEG stimuli controller of the hearing aid. As noted above, Kidmose et al.’681 was modified to teach having the hearing aid itself provide the instructions for focusing on either music or speech (see the only full paragraph on page 5 of the previously mentioned Final Office action). Appellant states on page 8 of the Appeal Brief that the Office dismissed the issue as to whether or not Kidmose et al.’681 teaches a stimuli controller that generates and provides a sound to the user. The Office respectfully disagrees. This issue was addressed with the modification to Kidmose et al.’681 discussed on page 5 of the previously mentioned Final Office action, and also on page 10 of the previously mentioned Final Office action. Appellant has yet to provide an argument against the Office’s modification to Kidmose et al.’681 to have the hearing aid provide the instruction to the test subject.
	Appellant argues on page 10 of the Appeal Brief that “paying attention” is not an act, and that it is not a stimulus-creating act. As with action (3), the Office would like to clarify that “soliciting said person started to be provided. That is what is meant by “after the test sound is provided”. The test sound must first be provided/started for the test subject to pay attention to it. The test subject is given instructions to focus on either music or speech, then the music and speech is provided, and in response to the start of the providing of the music and speech, the test subject begins to perform the stimulus-creating act of focusing on either the music or speech. Regarding Appellant’s argument that for an act to be “in response to” a sound, it must inherently occur after the sound has occurred, the Office respectfully disagrees. An action is capable of being performed in response to a sound while the sound is still being played. There is nothing in the claims that prohibits the test subject from performing the act while the test sound is being provided.
	Appellant’s assertion that there is no evoked EEG response that results from simply paying attention is incorrect. The art is clear in that paying attention to a stimulus causes a recognizable EEG response – a P300 event-related potential (see, for example, section [0043] of Fadem – US Pub No. 2007/0191727, section [0191] of Jung et al. – US Pub No. 2008/0287821, section [0059] of Milgramm et al. US Pub No. 2009/0156956, and [0057] of Kapoor et al. US Pub No. 2009/0137924 – each reference 
	Appellant argues on the bottom of page 11 of the Appeal Brief that the Office ignores the requirement that the EEG stimuli controller “identify a potentially stimulus-creating act”. The Office notes that this limitation is not present in the claims. The claims recite identifying a potentially stimulus-creating ambient sound, not a potentially stimulus-creating act. 
	Regarding Appellant’s arguments with respect to claim 25, Appellant admits that determining a hearing threshold by examining a user response to a plurality of different tests sounds is not new. Appellant relies on the arguments regarding action (2) for claim 25. The Office has provided arguments above explaining why the EEG stimuli controller solicits the stimulus-creating act and why all of the method steps discussed by Kidmose et al.’681 are performed by the EEG stimuli controller of the hearing aid. Kidmose et al.’681 also teaches that it is known in the art to estimate a hearing threshold by the use of Auditory Brainstem Response measurements (plural). The use of the plural “measurements” indicates that more than Auditory Brainstem Response is measured, which indicates that more than one acoustic stimulus (or test sound) is provided. And, as Appellant states on page 13, the method of determining a hearing threshold by using a plurality of different test sounds is already known in the art. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ETSUB D BERHANU/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                      /JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.